Citation Nr: 1324748	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  10-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of vision injuries.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for vision injuries.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived Agency of Original Jurisdiction review over the evidence submitted.

The Veteran also appealed a service connection claim for a right foot injury.  However, in a January 2013 rating decision the RO granted service connection for bilateral plantar fasciitis.  Therefore, there remains no case or controversy for the Board to decide regarding the right foot claim.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran does not have an eye disorder that had its onset during active service or that is related to any in-service disease, event, or injury.


CONCLUSION OF LAW

Residuals of vision injuries were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court or Veterans Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2007, prior to the RO's initial adjudication of the claim in August 2008, informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's VA treatment records.  The Veteran provided copies of private treatment records.  The RO also provided the Veteran with VA eye examination in January 2013.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran testified at the May 2013 Board hearing that he thought he had been receiving VA treatment at the VA outpatient clinic in Peoria for his eyes since 2003.  However, Virtual VA records show that the earliest VA treatment records from the Peoria outpatient clinic associated with the Veteran's claim are in 2006.  A July 2006 VA treatment record specifically notes that the reason for the visit was that the Veteran wanted to get started with his medical care through VA and needed help with his eyes.  This note indicates that this was the Veteran's initial visit for his eyes and general medical care at the Peoria VA outpatient clinic.  For this reason the Board has determined that there are not any outstanding VA treatment records pertaining to the Veteran's claim.

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claim for an eye disorder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for service connection and sought to identify any pertinent evidence not currently associated with the claims, including more details pertaining to the eye injuries in service and subsequent treatment symptoms experienced by the Veteran since service.  The Veteran also volunteered his treatment history and symptoms since service.   

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Service connection

The Veteran seeks service connection for disorders of the eyes, which he relates to injuries suffered to the eyes in service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   In this case an eye disorder is not considered a chronic disability under 38 C.F.R. § 3.309(a).  Therefore, service connection for an eye disorder can only be established by showing in-service incurrence or aggravation or that the post-service diagnosis is related to service.

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit , citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veterans Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Turning now to the facts of this case, the service treatment records document several injuries to the eyes.  In September 1984 the Veteran complained of having some material in the right eye.  Physical examination was essentially normal, however.  The Veteran was hit in the right eye by a ping pong ball in February 1985 and was assessed as having traumatic iritis in the right eye.  In May 1985 the Veteran suffered a laceration to the upper right eyelid while playing basketball and had to get stitches.  

He complained of blurred vision and a feeling of tiredness behind his eyes in September 1985.  He also had complaints of nausea, numbness in the legs, and sore throat.  His visual acuity was 20/15 in both eyes.  He was assessed as having a cold.  

The Veteran was seen in April 1986 for a left swollen eyelid after blowing his nose.  It was noted that he had a four-day history of having pus in his eyes and history of chronic sinus trouble.  Physical examination showed 20/20 vision in both eyes.  The impression was ethmoid opacification with air over roof of orbit.  CT examination was suggestive of ethmoid sinusitis.  A later April 1986 treatment record notes that the visual problems were improved with no diplopia, although proptosis persisted (i.e., abnormal protrusion of the eye ball; see Dorland's Illustrated Medical Dictionary, 592, 1364 (28th ed. 1994)).  His ethmoid sinusitis was resolving.  

In August 1986 the Veteran complained of blurry vision, along with headache, weakness, dizziness, and stomach ache.  There were no problems noted with the eyes on physical examination.  The impression was recurrent gastrointestinal symptoms and postural hypotension.

Based on these findings there is no evidence of direct in-service incurrence or aggravation of a current eye disorder under 38 C.F.R. § 3.303(a).  While the Veteran suffered multiple injuries to the eyes in service and had proptosis in April 1986, he was not found to have decreased vision on examination in service, and the traumatic iritis and proptosis appears to have resolved as no further such diagnoses are of record in service and thereafter.  His complaints of blurry vision were attributed to other diagnoses such as cold, postural hypotension, ethmoid sinusitis, or recurrent gastrointestinal symptoms.  

Also, given that the Veteran's eye disorder has not been identified as a chronic disorder listed under 38 C.F.R. § 3.309(a), service connection would not be warranted under 38 C.F.R. § 3.303(b) based on continued symptomatology since service.  Thus, the only avenue for service connection is under 38 C.F.R. § 3.303(d) for a disease diagnosed after service when all evidence establishes that the disease was incurred in service.

After service the first record of eye treatment was at a VA clinic in July 2006.  The impression was decreased vision by history and probable allergic conjunctivitis.  On physical examination the conjunctiva and sclera were normal.  There was no conjunctival injection or eye discharge noted.  External ocular muscle movements also were normal.  The Veteran was given an optometry consult in July 2006.  He complained of a three and a half month history of itchy eyes and decreased vision.  He also complained of burning and watery eyes and blurry near vision.  It was noted that he had a history of trauma to his eyes from a basketball injury with stitches to the right eye, a left injury playing ping pong causing swelling of both eyes, and from impact to his ethmoid sinus when his eye "popped out."  On physical examination, glaucoma was suspected as there was extremely large cupping in both eyes.  It was noted that he had a family history of glaucoma with his brother.  He also was assessed as having allergic conjunctivitis and dry eye, as well as emmetrope with presbyopia in both eyes.

An October 2006 letter to the Veteran from his VA optometrist notes the importance of the Veteran using his eye drops and not missing his appointments as glaucoma could result in blindness if not properly treated.  The Veteran continued to receive treatment for his eyes through January 2013.  His diagnosis in January 2013 was noted as primary open angle glaucoma.  He also was diagnosed with ocular hypertension, emmetrope in the right eye, and presbyopia in both eyes.

The Veteran underwent a VA examination in January 2013 to assess whether the Veteran's current eye disorder was related to his military service.  The Veteran gave a history of getting hit above the right eye while playing basketball, and hit in the left eye with a ping pong ball.  He also mentioned that he had damage to his ethmoid sinus after blowing his nose, which caused his eye to "pop out."  He stated that he could not see at a distance or near.  On physical examination the Veteran was assessed as having open angle glaucoma, which was determined to be the cause of his decrease in visual acuity or other visual impairment.  It also was noted that he had been diagnosed with ocular hypertension in 2006.  He did not have any scarring or disfigurement attributable to any eye condition.  The optometrist noted that the Veteran had a history of multiple eye injuries and that ocular trauma can result in glaucoma through angle recession.  However, a gonioscopy was performed on the Veteran and the angles did not appear recessed.  He also had a positive family history for glaucoma, as his brother has it.  Thus, the optometrist determined that in light of this evidence the Veteran likely had primary open angle glaucoma, which was less likely than not associated with the Veteran's ocular injuries during military service.

In February 2013 the Veteran submitted a statement that he was going to get a second opinion to dispute the findings on the January 2013 VA examination.  He also mentioned that he was going to consult with his brother's doctor regarding his eye disorder.   The Veteran's representative stated at the Board hearing in May 2013, however, that they had been unable to get an opinion.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's bilateral eye disorder is not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any current bilateral eye disorder and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience vision problems since he was age 35, which according to his date of birth in 1964 would have been in 1999.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he suffered a injuries to his eyes in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he suffered injuries to his eyes in service and has continued to experience visual problems since 1999, although it is worth noting that this is still approximately 13 years after the Veteran's discharge from service.  The service treatment records document a right injury from playing basketball with stitches, a left eye injury from a ping pong ball, and swollen right eyelid from blowing his nose with ethmoid sinusitis.  Therefore the service treatment records are consistent with the Veteran's reports.  There also is no reason to doubt the Veteran's credibility in this regard.

Nonetheless, it does not follow that any present eye disorder is necessarily related to any demonstrated continuous symptomatology since 1999.  While the Veteran is competent to state that he has suffered from decreased vision since 1999, he is not competent to determine the underlying cause of the symptoms, i.e., glaucoma, etc.  Also, the Board finds it significant that the Veteran's first complaint of decrease in visual acuity was still 13 years after the Veteran's eye injuries during military service.  Moreover, as noted, to the extent that the Veteran is asserting entitlement to service connection based on continued symptomatology since service, service connection would not be warranted on this basis, as his claim is not based on a chronic condition listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his current eye disorder is related to his military service; however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any eye disabilities are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board also finds it significant that a VA optometrist in January 2013 found that after reviewing the claims file and pertinent medical history and examining the Veteran that his current open angle glaucoma was not related to any eye injury in service or other event in service.  The rationale for the opinion was that the Veteran did not have the type of glaucoma that was associated with traumatic injury and he also had a family history of glaucoma.  The probative value of the January 2013 examiner's opinion is high as the examiner was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that the Veteran also has been diagnosed with presbyopia in both eyes and emmetrope in the right eye; but neither of these findings is attributable to the Veteran's service.  Presbyopia is associated with aging and emmetrope actually indicates normal visual fields.  See Dorland's Illustrated Medical Dictionary, 545, 1349 (28th ed. 1994) (noting that presbyopia is defined as hyperopia and impairment of vision due to advancing years or to old age; and emmetrope is defined as an individual who has no refractive error of vision).  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In this regard, there is no competent evidence of superimposed injury in service resulting in a current disability, or evidence that any currently diagnosed refractive error is due to service.  Finally, the Board notes that the record contains remote diagnoses of allergic conjunctivitis and dry eye in 2006, prior to the date of claim.  However, there is no subsequent diagnosis of such and no competent evidence relating any such current diagnosis to any event of the Veteran's service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007)

Also, while the Veteran was shown as having traumatic injury to both eyes from playing basketball and ping pong ball in service in 1985 and proptosis in April 1986 associated with ethmoid sinusitis, subsequent evaluation of the eye in service did not mention any findings of proptosis or structural damage to the eyes.  Post-service medical evidence also did not suggest any persistent proptosis or disability due to in-service trauma.  On evaluation in January 2013, the Veteran did not have any scarring or disfigurement attributable to any eye condition; and, as noted, the evaluating optometrist determined that the Veteran did not have the type of glaucoma associated with traumatic injury.

Thus, none of the post-service medical evidence relates the Veteran's current eye disorder to service; so service connection under 38 C.F.R. § 3.303(d) is not warranted.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current eye disorder had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the Board finds that the criteria for service connection for an eye disorder are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for residuals of vision injuries is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


